Amended order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in ordering defendant to turn over to plaintiff, on a yearly basis, his tax returns and all other relevant information for the purpose of recalculating his child support obligation based upon the Child Support Standards Act (CSSA). The terms of the parties’ stipulation of settlement establish that the parties did not contemplate such an annual review of their financial circumstances (cf, Kremler v Kremler, 199 AD2d 901, 902). Moreover, the CSSA does not provide for the annual modification of a party’s child support obligations (see, Domestic Relations Law § 240 [1-b]). We conclude that the court improperly imposed that additional requirement under the guise of contract construction (see, Slatt v Slatt, 64 NY2d 966, 967, rearg denied 65 NY2d 785; Matter of Tillim v Fuks, 221 AD2d 642, 643). (Appeal from Amended Order of Supreme Court, Erie County, Whelan, J.—Support.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.